Citation Nr: 0512571	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-01 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date prior to May 17, 1999, for 
the grant of special monthly compensation based on loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a January 2001 decision, the RO granted the veteran 
service connection for loss of use of creative organ due to 
urethra injuries, at a noncompensable evaluation, and special 
monthly compensation based on loss of use of a creative 
organ, effective May 17, 1999.  The veteran filed a notice of 
disagreement and thereafter perfected his appeal.  

In January 2003, the veteran raised the issue of whether 
clear and unmistakable error (CUE) had been committed in the 
March 11, 1974 rating decision.  It is the determination of 
the Board that this issue is inextricably intertwined with 
the issue in appellate status and must be adjudicated by the 
RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should adjudicate the issue of 
whether CUE exists in the March 11, 1974 
decision for failure to address the issue 
of loss of use of a creative organ.  If 
the claim is denied, the veteran and his 
representative should be notified of the 
determination and of the right to appeal.  
The RO is informed that this issue is not 
before the Board for appellate 
consideration until an appeal has been 
perfected. 

2.  Following any additional development 
deemed appropriate by the RO, the case 
should be returned to the Board fir 
further appellate consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



